 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN HARRIS,                                          No. 2:19-cv-0311 KJM CKD P
12                            Plaintiff,
13                 v.                                         ORDER
14    JERRY BROWN, et al.,
15                            Defendants.
16

17                Plaintiff has filed a motion asking the court to hold a settlement conference in this matter.

18   Because no defendants have been served with process or appeared in this action, and because the

19   court has recommended that this action be dismissed for failure to state a claim upon which relief

20   can be granted (ECF No. 20), IT IS HEREBY ORDERED that plaintiff’s motion for the court

21   hold a settlement conference (ECF No. 28) is denied.

22   Dated: December 11, 2019
                                                            _____________________________________
23
                                                            CAROLYN K. DELANEY
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     harr0311.s
28
